Earl Warren: Number 418, Communications Workers of America, AFL-CIO, et al., Petitioners, versus National Labor Relations Board. Mr. Goldthwaite you may proceed.
J. R. Goldthwaite, Jr.: Mr. Chief Justice, Your Honors. It's always a pleasure to be here in this spot. This case comes here from the Sixth Circuit by way of writ of certiorari. The principal question for the decision of -- of the Court is whether or not the order of the Labor Board which was enforced by the Sixth Circuit is too broad and that it enjoined the petitioner, both petitioners from interfering with restraining the employees of any employer including of the -- of the primary employer and those of any other employer. The question is whether or not the language or any other employer is too broad. The rule which was announced by this Court in 1941 in the Express Publishing Company case has stood and has been adhered to in all subsequent decisions of this Court and of the Courts of Appeal. It's all for that rule in substance was that the order of the National Labor Relations Board and towards the decree of the Sixth Circuit, to paraphrase, must be bottomed in the record. The evidence must authorize a conclusion that the unfair -- or they must authorize the Board to issue an order and that the evidence must show what unfair labor practices were committed and the order should be restricted to those unless there are other circumstances of such as a past history of misconduct of a similar type or an affirmative showing on the record that the respondent before the Labor Board intends to extend the conduct to some other employers. Otherwise, this Court has held that the scope of the Board's order must be restricted to the parties involved. It's the position of the petitioners as the -- I think the primary collateral question for decision which goes into the principal one that there was no evidence in the record, either by way of direct evidence or by way of history from which a -- a broad order could be based. And that the counsel for the National Labor Relations Board, when they -- and for the first time injected into the case by way of their briefs in the Sixth Circuit the fact that there had been two previous compromise settlements of other Labor Board cases in which one of the petitioners here, the Communications Workers, had been a party. Those were compromise settlements and it is our positioned if there was no evidence in the record other than those compromise settlements which should not be considered by the Court. The case arises out of a strike at Ohio Consolidated Telephone Company in Portsmouth, Ohio which began in July, 1956. The Communications Workers of America was the collective bargaining representative for the employees of the Ohio Consolidated Telephone Company for a period of 14 years previous to July 1956. The Communications Workers of America is a National Labor Organization operating through out the United States and also in the Dominion of Canada. It has about 730 local unions and it has contracts with over 100 different employers. It also -- seeks to organize and to represent the employees of other employers. The scope of the order enjoining it from interfering with or restraining the employees of the Ohio Consolidated Telephone Company in the exercise of their rights under Section 7 of the Act or the employees of any other employer would authorize an extension of the order to cover all of those 100 employers and their employees throughout the United States. When the strike occurred in July of 1956, three local unions who administer the contract with Ohio Consolidated Telephone Company went out on strike. The petitioner here, Local 4372, it res -- is -- has jurisdiction or has as its members, those employees who reside in Portsmouth, Ohio and vicinity. The other two local unions who were not made respondents before the Labor Board also went out on strike. During the course of the strike, Ohio Consolidated continued to operate its telephone facilities enforcement and elsewhere in Ohio by using supervisory employees who were, carried on his own payroll, his own supervisory employees. Its confidential secretaries to management officials -- management officials and other employees possibly appeal -- grow more of -- of a clerical nature who were not represented by the Communications Workers and its local unions in their bargaining capacity. It also used in order to carry on the telephone operation during the strike supervisory employees of other affiliated telephone companies. The record shows that Ohio Consolidated Telephone Company is one of the subsidiary companies or sister companies as referred to of the General Telephone System which is a system of telephone companies roughly comparable or not in -- so as to the American Telephone and Telegraph Company which operates of course a nationwide telephone system composed of a number of operating companies and other facilities. General Telephone Company is substantially similar. Among its subsidiary companies are General Telephone Company of Ohio, General Telephone Company of West Virginia, General Telephone Company of Pennsylvania, General Telephone Company of the South West and I believe there's one in Illinois and Ohio Consolidated Telephone Company. During the period of the strike, supervisory employees from these various sister operating companies were loaned to Ohio Consolidated Telephone Company. During the period of the strike, they worked side by side with the Ohio Consolidated's own supervisory employees and were under the direction and control of Ohio Consolidated Management. They did not take any orders or did not receive their orders from the -- their primary employers, the other companies of the general system who carried them on their payroll. They -- the record shows that they were paid for this work by their primary employer, all of the primary employer did direct the performance of the work. However, the primary employer with various other operating companies of the general system build Ohio Consolidated for the salaries of their supervisory employees for the work which was performed during the strikes and Ohio Consolidated retained its sister companies for the work performed so that substantially, they will -- the -- borrow the employees were carried on Ohio Consolidated's payroll for all practical purposes. It's the contention of the Labor Board as I understand it that the fact that these supervisory employees were the regular employees of some other employers, justifies the extension of the order to cover other employers than those or the employees of other employers than the (Voice Overlap) primary employer.
Speaker: Why is the picketing --
J. R. Goldthwaite, Jr.: Yes, sir.
Speaker: -- in physically tight place?
J. R. Goldthwaite, Jr.: If the picketing of -- Mr. Justice Harlan, there was a -- there were a number of instances of violence. They took place at the entrance, it took place entrance to exchanges, it took place at -- play at locations where these supervisory employees were attempting to work on lines and poles and other telephone company facilities.
Speaker: Were these locations that were all operated by the --
J. R. Goldthwaite, Jr.: Ohio Consolidated.
Speaker: Companies.
J. R. Goldthwaite, Jr.: The -- everything occurred within the operating territory of Ohio Consolidated and the -- the -- these employees of other sister companies were working right along side of and with and under Ohio Consolidated's own supervisory employees and under the instructions of Ohio Consolidated management at the time. Now, the --
Speaker: Because they all need is -- do I understand your argument? The only preference for a broader -- broader fact that some of these employees were operating for the -- for the struck company, have been garnered, gathered in -- is that it?
J. R. Goldthwaite, Jr.: I understand that is the Labor Board's argument. It's our position that they were not -- that they were employees of Ohio Consolidated (Voice Overlap). Sir?
Speaker: I didn't (Inaudible)
J. R. Goldthwaite, Jr.: Well, there's one other thing that we argue. As I construe the brief and -- and as I construe their arguments in the Circuit Court was that -- may -- may I digress and come back to your answer, Justice? There were a number of instances of -- of threats and -- and some actual violence on the part of the members and officers of -- of the petitioner, Local 4372. There was no act of violence shown in the record of intended or alleged by either of the other two local unions who were on strike. Only the members and officers of that one local union engaged in any acts of violence. All of the acts of violence which are shown in the record with one exception were directed towards the supervisory employees of Ohio Consolidated and the -- those of the sister companies. There was one exception, and Ms. Maynard who was a confidential secretary to the vice president of the telephone company was interfered with in going into an exchange on one occasion and she said she didn't want to work anyway and -- and left and came back and went to work later. But there was a lot of publicity, Mr. Justice Harlan, in answer to your question concerning these various acts of violence which were directly towards supervisory employees. The -- the Labor Board contended that because employ -- as I construe their contention that because employees of other employers disassociated from the labor dispute may have heard through the radio, the newspaper, of the fact that there was violence at Ohio Consolidated. They were put on the notice that the employees were -- would engage in an act to violence to prevent somebody from working during the strike. Now, that I hadn't given much consideration to as been a substantial argument at all because these people, members of the public in general were not in the relationship of employer and employee or labor union to employee of the disputants. And in that -- all I can say to that is if the Labor Board can -- can restrain, issue a broad -- broad order on that basis, it -- it means that Congress has given to the Labor Board that primary function of controlling violence in -- in general.
Speaker: Could I ask you a question?
J. R. Goldthwaite, Jr.: Yes sir.
Speaker: The apparent duties of (Inaudible)
J. R. Goldthwaite, Jr.: Yes, sir.
Speaker: And apparent unions to this injunction prevent the affirmative and I don't know if there is that circumvents (Inaudible)
J. R. Goldthwaite, Jr.: Yes, sir. It does.
Speaker: Each conduct against anything, please?
J. R. Goldthwaite, Jr.: What's our opposition now are based upon the decisions of this Court, particularly the May Department Stores case that it is broad enough, where the Board -- the -- the Board's order says the respondent union, Communications Workers of America, which operates nationally is restrained and enjoined from interfering with course and interfering with the employees of Ohio Consolidated Company or any other employer from the exercise of their Section 7 rights. That necessarily or the worst or any other employer extend to the entire operations of CWA throughout the United States and it would include the Bell System where they represent some 300,000 or 400,000 employees and --
Speaker: (Inaudible)
J. R. Goldthwaite, Jr.: Sir?
Speaker: The Board (Inaudible) that the injunction has (Inaudible)
J. R. Goldthwaite, Jr.: I could -- I think they do. I think, but how will they say that -- that we've got to show agency. And my construction of what their brief says is that they agree that it does extend throughout the United States to any employer, yes sir. But that -- that it would be incumbent upon the Board to -- before we could be held in contempt to show that the union was responsible on that theory's principles or for the violence involving other -- employees of other employers. These supervisory employees, I think the -- regardless of whose payroll they would carry it on clearly, when the employees of Ohio Consolidated Telephone Company at the time and place where this incidents occurred. And that's the status of the record at time it went into the Court of Appeals. We took issue with the enforcement in order to limit the application of the order to the employees of Ohio Consolidated who were the only employees who were involved in the labor dispute. In the complaint which was filed by the National Labor Relations Board, the only specific acts charged of against the respondents for violating the law in every case, the only specific act is that by a threat or by an actual violence, the company -- the union interfered with supervisory employees of the employer in the performance of their work. There is no specific allegation in the complaint of any other acts and there is no -- though, as I say, there was no showing in the evidence that any act of violence was directed toward any employees other than the supervisory employees who were working for Ohio Consolidated, other than the one incidents where the secretary of the manager, the vice-president was asked not to enter an exchange. In that status of the record, we ask the Court of Appeals not to enforce the broad language. And in -- in the -- in their brief, counsel for the Labor Board took the position that the Board was authorized to issue a Board order because the Communications Workers, not -- not the local. Now the local was not a party to these agreements because the Communications Workers had previously entered into consent settlements of two unfair labor practice cases in which it agreed that it would not interfere with or restrain the employees of an employer by acts of violence. Each one of those consented agreements which were unpublished agreements, they were not published decisions of the Board. Each one of them contained a specific provision that the execution of the agreement concluding our case did -- was not an admission by the Communications Workers that they had violated the National Labor Relations Act. It was a typical compromised settlement agreement.
Speaker: Was there any argument before the Board is the scope or yours?
J. R. Goldthwaite, Jr.: No, sir.
Speaker: Or was there any -- the order came down before this -- this enforcement was sought, was there any affidavits filed in?
J. R. Goldthwaite, Jr.: What -- what happened in all that, the trial examiner heard it, Mr. Justice Harlan, and -- and dismissed the complaint. He found that the members of the local union may have acted improperly. However, he found that all of the -- the violence was incited by Ohio Consolidated Telephone Company and that Ohio Consolidated in following the charge with the Labor Board came before the Board with dirty hands, unclean hands. And as a matter of policy, he found it would not effectuate the policy of the Act for the --
Speaker: Or as in the brief?
J. R. Goldthwaite, Jr.: No, they didn't. But -- but that is so -- the first time where this -- the Board order came into it was in the Board's decisions. The Board --
Speaker: What I'm asking you is --
J. R. Goldthwaite, Jr.: Yes sir.
Speaker: -- whether there was any effort to get that Board, to get the Board modify the rules. The Board must (Inaudible)
J. R. Goldthwaite, Jr.: Not by -- by a formal motion, (Voice Overlap) Mr. Justice Harlan.
Speaker: (Voice Overlap) the Board's opinion for example to discuss the matter to solve it?
J. R. Goldthwaite, Jr.: In the Board's opinion, they didn't -- they didn't discuss employees of any other employers. They just say that the supervisory employees were interfered with. They -- they didn't discuss this publicity argument or they did not mention or discuss the compromise settlements. There was nothing in the Board's order to show that a broad order was justified.
Earl Warren: Mr. Manoli.
Dominick L. Manoli: May it please the Court. The Labor Act provides that whatever the Board's -- they'll find that any person is engaging in or has engaged in unfair labor practice that the Board shall issue an order requiring such a person to cease and desist from engaging in such unfair labor practice. This Court has held that the statute empowers the Board to -- to enjoin not only the particular unfair labor practice found but also like or related conduct which maybe fairly and reasonably be anticipated from the offender's past misconduct. In exercising --
William O. Douglas: But -- but and if you --
Dominick L. Manoli: Sir?
William O. Douglas: Does the Court -- I -- I've looking for the -- these cases suffer, of course in my recollection. Have we ever held that in cases of the unfair labor practice against the employer that he should not engage in those practices against any other union? Or if as what -- all that I remember are those that pertain to the particular union, is done -- is transgressed in -- in A and B. And -- and the Court -- and the Board has said, “Well, he may -- he has a proclivity or a tendency so we'll -- enjoining from A and B and also C is always against the same union not against another union.”
Dominick L. Manoli: Oh, they -- what are -- generally over the years Your Honor, had been -- one that had been in -- directed against the employer, say, an who has discriminated against a certain employee because he was member of union A. The Board's order will generally read that will enjoin them from discriminating against the employees by reason of its membership in union A or any other labor organization. Now, the type of cases that this Court has had from the Labor Board, one, was the Express Publishing case. And there, the problem was whether the Board's finding that the employer had failed to bargain in good faith justify the Board order which required the employer from in any other manner to invade the rights of his employees under the statute. And the Court their held that the -- any -- that the refusal to bargain did not sustain anything more than an order direct through the employer to refrain from refusing from -- refusing the bargain (Voice Overlap) --
Potter Stewart: Are those words --
Dominick L. Manoli: -- by restriction.
Potter Stewart: -- were restricted to the parties who were before the Board.
Dominick L. Manoli: Yes sir, in -- in that case of course and the bargaining order would be --
Potter Stewart: Yes.
Dominick L. Manoli: And with respect to that particular union. But they say though over the years, we've had no difficulty on this score. There had been any number of cases where the Board's order directed against the employer who has in somewhere other infringed the right of some employee because of his membership in a particular union. The Board's order will say, refrain from interfering or restraining employees in the exercise of their rights or they exercise their right to belong to a particular union or any other labor organization.
Felix Frankfurter: Mr. Manoli.
Dominick L. Manoli: Sir.
Felix Frankfurter: Section 7 creates the question. Interestingly, that was in my mind and I'm not the only who figure (Inaudible). I understood you can say that if the employer was guilty of an unfair labor practice by discriminating against members of AU --
Dominick L. Manoli: Yes, sir.
Felix Frankfurter: -- and of MU.
Dominick L. Manoli: Yes, sir.
Felix Frankfurter: That your -- the order of the Board would enjoin him from -- in the future, discriminating against members of M or X, Y and Z, comprehensive. In other words, there -- there is a great distinction between and is far greater. There is a distinction in fact between enjoining an unfair labor practice and hindering types of practices. And the scope and the range of the application of the enjoined factors --
Dominick L. Manoli: Yes.
Felix Frankfurter: -- to the parties outside those before the Court and I can -- even for the Board. I can even see a difference between enjoining the employers from unfair labor practices against all sorts of union because all sorts of different relationships is this between employers and specifically familiar to you, and enjoining a particular employers, at least with unions against practices of the same kind no matter where those practices maybe operated. And I -- this is as far as I know of and must have been -- this is the first case in which we have, is it not? Which is type of order and before us.
Dominick L. Manoli: That's true.
Felix Frankfurter: Namely, where there is a finding and for our purposes, unquestioned findings. We're here dealing merely with the remedy. Where there is a finding of coercive or violent practice, exercised by union as against the employer A, may even say the union we -- you'll -- will also enjoin against asserting or exercising that factors against any other employees.
Dominick L. Manoli: That's the issue in this case.
Felix Frankfurter: That issue is a very different one from enjoining light tight and between the same parties.
Dominick L. Manoli: I -- we think analytically, Your Honor, they're the same.
Felix Frankfurter: Well, I'm not denying it.
Dominick L. Manoli: And I will address --
Felix Frankfurter: What I'm saying is that you start with the different and external fact, don't you?
Dominick L. Manoli: That's right. Now --
Felix Frankfurter: Why do you say it's the same?
Dominick L. Manoli: I will continue.
Felix Frankfurter: Well, but that's your argument.
Dominick L. Manoli: That's my argument, Your Honor. The -- this Court has also said that in exercising the power to restrain unfair labor practice which the statute vest in the Board. That the Board shall look to the particular case and in Mr. Justice Douglas' words that he shall make an informed judgment as to the extent to which a particular violator should be fenced in. Now, the Board in this case concluded that effectuation of the statutory policies were required that the petition should be enjoined from restraining and coercing not only the employees of Ohio Consolidated, the immediate employer involved in this case, but also the employees of any other employer in the exercise of their rights under the statute.
Earl Warren: And any place in the United States?
Dominick L. Manoli: That's true. There is no -- there os no limitation upon the Board's order.
Felix Frankfurter: And the offending party in this case is the International Union not a local?
Dominick L. Manoli: Both.
Felix Frankfurter: Well, I know, but -- but --
Dominick L. Manoli: Yes.
Felix Frankfurter: The essential -- you wouldn't be enjoining a local which only operates within a given area outside of its area.
Dominick L. Manoli: It -- the order has significance particularly for the international. That is true. Now the Board in making in making -- arriving it as conclusion, did not specify the reasons for its order. But presumably, it must have concluded that the record warranted such an order and I think that when -- that the record does support -- does give support to our view and while the Board may have come close to the edge, it did not over step the permissible limits of its discretion in this area. Now, I'll probably need that -- that the issue before this Court is not whether a reviewing Court considering the matter de novo would have made a similar judgment. I believe that the issue is whether the Board has acted within the perimeter of its -- of its admittedly, of its admittedly broad discretion in this area or whether it strayed so far from that perimeter that a reviewing Court cannot permit its judgment to stand. Now, in order to make that assessment, I should like to focus attention very briefly upon the illegal activity in which petitioners engaged in and the implications of that misconduct. As counsel for petitioner has stated, the unfair labor practice here occurred during the course of a rather protracted strike against the Ohio Consolidated Company. The -- beginning shortly after the commencement of the strike and extending over a period of three months, the agents of the petitioners engaged on at least 12 separate occasions in coercive acts against company personnel who were seeking to carry on its business, its functions during the term of the strike. These coercive tactics included not only violence -- not only threats of violence but also actual violence. On various occasions, union agents followed the company personnel to their homes in an effort to intimidate them. They also prevented access as well invest and egress to and from the company premises to employed company personnel who were seeking to perform services and also to make deliveries.
Felix Frankfurter: To what -- to what general offices did you bring now in this -- of this conduct shown? To what -- to what offices of the international? How high in the hierarchy of its issues then do you trace responsibility for this conduct?
Dominick L. Manoli: This conduct, Your Honor was carried on by so-called strike directors and picket captains and the trial examiner for the Board found and the Board agreed with him and there is no dispute here that this misconduct was part of a joint effort upon the part of the international and the local.
Felix Frankfurter: Yes, I don't -- you're talking in -- in corporate term the international. I want to know to what name of the officials among the top officers of the union did you bring home this conduct?
Earl Warren: We'll recess now.